DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s response filed 10/21/2021.
Application filed 07/26/2017.
Claims:
Claims 1-5, 7-10, 13-16, 18 and 19 are pending.
Claims 1, 7, 13 and 18 are independent.
Claims 1, 7, 13 and 18 are amended.
Claims 6, 11, 12, 17, 20-30 are canceled.
Continuity/Priority Data:
This application claims priority to Provisional Application No. 62/109,324 filed on 01/29/2015.
This application is the 371 National Entry of the International Application No. PCT/CN2016/072761 filed 01/19/2016.



Response to Arguments
Applicant’s arguments, see Applicants response, filed 10/21/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive to overcome the prior rejection with consider to certain aspect of the amended claims.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2014/0289646 to Munir (“Munir”).

Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Applicant argues the teachings of the cited prior art (Arnoldin) and its use of an URL and client collaboration application is not the same as modeling via reorganizing attributes and associated links.
Examiner respectfully disagrees with Applicant’s assertions.  With respect to the arguments of claim 1, Applicant argues the canvas of Arnoldin executed by the client via a browser is not the same as modeling by re-organizing attributes and an associated link of an original tool and argues one of ordinary skill in the art would recognize the difference.  Examiner finds this argument unpersuasive because Applicant fails to say how they are different other than to make the statement.  In Arnoldin, a key-value pair (i.e., attributes) is used to acquire the particular session which would require a parsing of the querystring which shows a “reorganization” of attributes as well as the link or URL.  As such, the teachings of the prior cover the claimed limitations as they are currently stated.
Further, Applicant only claims that the URL is used for acquiring the projectable space instance (PSI) but does not claim how or the manner in which the URL is particularly used to acquire the PSI, as such, the teachings of the prior art (Arnoldin) would cover the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, it claims the usage of a matterizer (e.g., the matterizer).  First, there is a lack of antecedent basis for the usage of this term.  Second, there is no clear distinction between the matterizer and the adapter. Third, the specification defines a means to perform a unifying process (0058 of Applicants Spec (PgPUB)) and that it reorganizes an attribute and a link of the original matter (0060 of Applicants Spec (PgPUB)).  However, this has been reflected in the claims.  Examiner requires clarification within the claims as to how Matterizer should be interpreted and its distinction from an adapter or SDK.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0179351 to Arnoldin et al. (“Arnoldin”) in view of U.S. Patent Application Publication No. 2014/0289646 to Munir (“Munir”).
As to claim 1, Arnoldin discloses:
an interactive operation method, comprising steps of: 
providing an interactive operation request, wherein the interactive operation request contains a uniform resource identifier with an instruction code (¶0027 – Arnoldin teaches use of an URL The unique identifier forms part of the URL address of the collaboration session. For example, the URL [DOMAIN]/default.cshtml?c=270 which identifies a collaboration session that has an identifier 270. Session data may be stored on the cloud server 90 and may be associated with the session identified by the session identifier during HTTP requests from any of the client devices 60 that have joined the session.); and 
allowing plural users to perform an interactive operation through a projected workspace corresponding to a workspace according to the instruction code (Abstract, ¶0009, ¶0028 – Arnoldin teaches that once participant has joined a collaboration session (i.e., according to the instruction code), a 2-D workspace or canvas is provided within the collaboration application for use by participants (i.e., interactive operation)). 
	wherein the interactive operation is performed by a unified tool in the projected workspace (Abstract, ¶0009, ¶0028 – Arnoldin teaches that once participant has joined a collaboration session (i.e., according to the instruction code), a 2-D workspace or canvas is provided within the collaboration application for use by participants (i.e., interactive operation));
	wherein the unified tool is produced by modeling, with one unified data model, an original tool from an external information source (¶0027 – Arnoldin teaches the client collaboration application (CCA) (i.e., browser), an address of an instance of the server collaboration application (SCA) (i.e., original tool) using an URL is entered into the web browser. This results in a collaborative session join request being sent to the cloud server (i.e., external information source) where it returns code, such as HTML5 code, to the client to launch CCA.  The code returned includes the canvas (i.e., unified tool) which uses (i.e., models) the code returned from the cloud server (i.e., external information source)), and
	wherein the unified tool is modeled by re-organizing attributes and an associated link of the original tool requested from the external information source (¶0027 – Arnoldin teaches use of an URL The unique identifier forms part of the URL address of the collaboration session. For example, the URL [DOMAIN]/default.cshtml?c=270 which identifies a collaboration session that has an identifier 270. Session data may be stored on the cloud server 90 and may be associated with the session identified by the session identifier during HTTP requests from any of the client devices 60 that have joined the session.  This denotes that the URL identifies a specific session using.  It is common to parse or use information within an URL such as a key-value pair (i.e., c=270 or attribute reorganization)).
at least one unified matter is allowed to be added to or removed from the projectable space instance (¶0037 – Arnoldin teaches being able to remove content)
	Munir discloses what Arnoldin does not expressly disclose.
Munir discloses:
	the uniform resource identifier is used for acquiring a projected space instance for modeling a workspace (Fig. 6 – Munir shows usage of a URL to access a shared environment between users), and, the at least one unified matter includes one unified tool (Fig. 6, Fig. 7, Fig. 8 – Munir shows usage of a URL to access a shared environment between users; Fig. 1 – Munir shows usage of interactive whiteboard, video conferencing, web conferencing and audio conferencing.)
Arnoldin and Munir are analogous arts because they are from the same field of endeavor with respect to collaboration environments
At the time of filing, it would be have obvious to a person of ordinary skill in the art to incorporate usage of an URL and shared workspace as discussed in Munir with a collaborative space and interactive operation as discussed in Arnoldin by adding the functionality of Munir to the system/method Arnoldin in order to allow different users to use different application to share a common workspace (Munir, ¶0019).

As to claim 13, Arnoldin discloses:
an interactive operation method, comprising steps of: 
allowing a projectable space instance for modeling a workspace to be provided to a receiver machine when an interactive operation request is received by the receiver machine (¶0027 – Arnoldin teaches use of an URL The unique identifier forms part of the URL address of the collaboration session. For example, the URL [DOMAIN]/default.cshtml?c=270 which identifies a collaboration session that has an identifier 270. Session data may be stored on the cloud server 90 and may be associated with the session identified by the session identifier during HTTP requests from any of the client devices 60 that have joined the session.); 
building a projected workspace corresponding to a workspace according to the projectable space instance  (¶0027 – Arnoldin teaches use of an URL The unique identifier forms part of the URL address of the collaboration session. For example, the URL [DOMAIN]/default.cshtml?c=270 which identifies a collaboration session that has an identifier 270. Session data may be stored on the cloud server 90 and may be associated with the session identified by the session identifier during HTTP requests from any of the client devices 60 that have joined the session.), wherein the interactive operation request contains a uniform resource identifier with an instruction code (¶0027 – Arnoldin teaches the client collaboration application (CCA) (i.e., browser), an address of an instance of the server collaboration application (SCA) (i.e., original tool) using an URL is entered into the web browser. This results in a collaborative session join request being sent to the cloud server (i.e., external information source) where it returns code, such as HTML5 code, to the client to launch CCA.); and 
at least one unified matter is allowed to be added to or removed from the projectable space instance (¶0037 – Arnoldin teaches being able to remove content)
allowing plural users to perform an interactive operation through the projected workspace according to the instruction code (Abstract, ¶0009, ¶0028 – Arnoldin teaches that once participant has joined a collaboration session (i.e., according to the instruction code), a 2-D workspace or canvas is provided within the collaboration application for use by participants (i.e., interactive operation)). 
wherein the interactive operation is performed by a unified tool in the projected workspace (Abstract, ¶0009, ¶0028 – Arnoldin teaches that once participant has joined a collaboration session (i.e., according to the instruction code), a 2-D workspace or canvas is provided within the collaboration application for use by participants (i.e., interactive operation));
	wherein the unified tool is produced by modeling, with one unified data model, an original tool from an external information source (¶0027 – Arnoldin teaches the client collaboration application (CCA) (i.e., browser), an address of an instance of the server collaboration application (SCA) (i.e., original tool) using an URL is entered into the web browser. This results in a collaborative session join request being sent to the cloud server (i.e., external information source) where it returns code, such as HTML5 code, to the client to launch CCA.  The code returned includes the canvas (i.e., unified tool) which uses (i.e., models) the code returned from the cloud server (i.e., external information source)), and
	wherein the unified tool is modeled by re-organizing attributes and an associated link of the original tool requested from the external information source (¶0027 – Arnoldin teaches use of an URL The unique identifier forms part of the URL address of the collaboration session. For example, the URL [DOMAIN]/default.cshtml?c=270 which identifies a collaboration session that has an identifier 270. Session data may be stored on the cloud server 90 and may be associated with the session identified by the session identifier during HTTP requests from any of the client devices 60 that have joined the session.  This denotes that the URL identifies a specific session using.  It is common to parse or use information within an URL such as a key-value pair (i.e., c=270 or attribute reorganization)).
	Munir discloses what Arnoldin does not expressly disclose.
Munir discloses:
	the uniform resource identifier is used for acquiring a projected space instance for modeling a workspace (Fig. 6 – Munir shows usage of a URL to access a shared environment between users), and, the at least one unified matter includes one unified tool (Fig. 6, Fig. 7, Fig. 8 – Munir shows usage of a URL to access a shared environment between users; Fig. 1 – Munir shows usage of interactive whiteboard, video conferencing, web conferencing and audio conferencing.)
	The suggestion/motivation and obviousness rejection are the same as in claim 1.

As to claim 18, Arnoldin discloses:
an interactive operation system, comprising: 
a projectable space instance for modeling a workspace (¶0027 – Arnoldin teaches the client collaboration application (CCA) (i.e., browser), an address of an instance of the server collaboration application (SCA) (i.e., original tool) using an URL is entered into the web browser. This results in a collaborative session join request being sent to the cloud server (i.e., external information source) where it returns code, such as HTML5 code, to the client to launch CCA.); and 
a receiver machine, wherein when an interactive operation request is received by the receiver machine, the projectable space instance is provided to a receiver machine, so that a projected workspace corresponding to the workspace is built, wherein the interactive operation request contains a uniform resource identifier with an instruction code, and plural users perform an interactive operation through the projected workspace according to the instruction code (¶0027 – Arnoldin teaches use of an URL The unique identifier forms part of the URL address of the collaboration session. For example, the URL [DOMAIN]/default.cshtml?c=270 which identifies a collaboration session that has an identifier 270. Session data may be stored on the cloud server 90 and may be associated with the session identified by the session identifier during HTTP requests from any of the client devices 60 that have joined the session.).
at least one unified matter is allowed to be added to or removed from the projectable space instance (¶0037 – Arnoldin teaches being able to remove content)
wherein the interactive operation is performed by a unified tool in the projected workspace (Abstract, ¶0009, ¶0028 – Arnoldin teaches that once participant has joined a collaboration session (i.e., according to the instruction code), a 2-D workspace or canvas is provided within the collaboration application for use by participants (i.e., interactive operation));
	wherein the unified tool is produced by modeling, with one unified data model, an original tool from an external information source (¶0027 – Arnoldin teaches the client collaboration application (CCA) (i.e., browser), an address of an instance of the server collaboration application (SCA) (i.e., original tool) using an URL is entered into the web browser. This results in a collaborative session join request being sent to the cloud server (i.e., external information source) where it returns code, such as HTML5 code, to the client to launch CCA.  The code returned includes the canvas (i.e., unified tool) which uses (i.e., models) the code returned from the cloud server (i.e., external information source)), and
	wherein the unified tool is modeled by re-organizing attributes and an associated link of the original tool requested from the external information source (¶0027 – Arnoldin teaches use of an URL The unique identifier forms part of the URL address of the collaboration session. For example, the URL [DOMAIN]/default.cshtml?c=270 which identifies a collaboration session that has an identifier 270. Session data may be stored on the cloud server 90 and may be associated with the session identified by the session identifier during HTTP requests from any of the client devices 60 that have joined the session.  This denotes that the URL identifies a specific session using.  It is common to parse or use information within an URL such as a key-value pair (i.e., c=270 or attribute reorganization)).
	Munir discloses what Arnoldin does not expressly disclose.
Munir discloses:
	the uniform resource identifier is used for acquiring a projected space instance for modeling a workspace (Fig. 6 – Munir shows usage of a URL to access a shared environment between users), and, the at least one unified matter includes one unified tool (Fig. 6, Fig. 7, Fig. 8 – Munir shows usage of a URL to access a shared environment between users; Fig. 1 – Munir shows usage of interactive whiteboard, video conferencing, web conferencing and audio conferencing.)
The suggestion/motivation and obviousness rejection are the same as in claim 1.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0179351 to Arnoldin et al. (“Arnoldin”) in view of U.S. Patent Application Publication No. 2014/0289646 to Munir (“Munir”) in further view of U.S. Patent Application Publication No. 2015/0135170 to Murray et al (“Murray”).
As to claim 2, Arnoldin and Munir discloses:
interactive operation method according to claim 1, 
and Arnoldin discloses:
wherein the unified tool is modeled by re-organizing attributes and an associated link of the original tool (¶0027 – Arnoldin teaches use of an URL The unique identifier forms part of the URL address of the collaboration session. For example, the URL [DOMAIN]/default.cshtml?c=270 which identifies a collaboration session that has an identifier 270. Session data may be stored on the cloud server 90 and may be associated with the session identified by the session identifier during HTTP requests from any of the client devices 60 that have joined the session.  This denotes that the URL identifies a specific session using.  It is common to parse or use information within an URL such as a key-value pair (i.e., c=270 or attribute reorganization; Fig. 6, Fig. 7, Fig. 8 – Munir shows usage of a URL to access a shared environment between users; Fig. 1 – Munir shows usage of interactive whiteboard, video conferencing, web conferencing and audio conferencing.))) comprising:
Murray discloses what Arnoldin and Munir does not expressly disclose.
Murray discloses:
if the original tool is compatible with the working environment of the workspace, the unified tool is directly produced by the matterizer (¶0005, ¶0035 – Murray teaches determining compatibility where a system uses functions that receive a request to perform a function-call of an application, and the function-call references features of a first version of the operating system and determine whether a version of the operating system and the system library support the function-call of the application. The functions, based on the determination, accessing a compatibility library associated with the application, and the compatibility library includes pre-compiled code for execution by a given system having a given version of the operating system other than the first version of the operating system. The functions also comprise at run-time of the application on the system, performing the function-call of the application using corresponding pre-compiled code from the compatibility library.);
if the original tool is incompatible with the work environment of the workspace, the unified tool is indirectly produced via an adapter and/or a software development kit (SDK) of the original tool to drive the original tool (¶0005, ¶0035 – Murray teaches determining compatibility where a system uses functions that receive a request to perform a function-call of an application, and the function-call references features of a first version of the operating system and determine whether a version of the operating system and the system library support the function-call of the application. The functions, based on the determination, accessing a compatibility library associated with the application, and the compatibility library includes pre-compiled code for execution by a given system having a given version of the operating system other than the first version of the operating system. The functions also comprise at run-time of the application on the system, performing the function-call of the application using corresponding pre-compiled code from the compatibility library.  This denotes that a first version would be compatible and all other version need to use the compatibility library).
Arnoldin, Munir and Murray are analogous arts because they are from the same field of endeavor with respect to interactive environments
At the time of filing, it would be have obvious to a person of ordinary skill in the art to incorporate compatibility determinations as discussed in Murray with usage of an URL and shared workspace as discussed in Munir with a collaborative space and interactive operation as discussed in Arnoldin by adding the functionality of Murray to the system/method Arnoldin and Munir in order to make a determination with regards to compatibility between different versions of software (Murray, ¶0005).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0179351 to Arnoldin et al. (“Arnoldin”) in view of U.S. Patent Application Publication No. 2014/0289646 to Munir (“Munir”) in further view of U.S. Patent Application Publication No. 2015/0135170 to Murray et al (“Murray”) in further view of U.S. Patent Application Publication No. 2011/0219078 to Beresford-Wood et al (“Beresford”).
As to claim 3, Arnolidn, Munir and Murray discloses:
interactive operation method according to claim 2, 
Beresford discloses what Arnolidn, Munir and Murray do not expressly disclose.
Beresford discloses:
wherein the projected workspace is built after the projectable space instance is parsed by a projector; and/or at least one unified matter is allowed to be added to or removed from the projectable space instance; and/or the projectable space instance is an object, an extensible markup language document, or an instance which is instantiated with a structured language or a structured protocol (Fig. 1, ¶0042, ¶0058, ¶0059, ¶0072 – Beresford teaches use of a URL with variables that are used with authentication and passing the variables (i.e., instruction code) along for access with the board (i.e., projected workspace) where collaboration make take place.). 
Arnoldin, Munir, Murray and Beresford are analogous arts because they are from the same field of endeavor with respect to interactive environments
At the time of filing, it would be have obvious to a person of ordinary skill in the art to incorporate usage of URL for authentication and variable passage as discussed in Beresford with compatibility determinations as discussed in Murray with usage of an URL and shared workspace as discussed in Munir with a collaborative space and interactive operation as discussed in Arnoldin by adding the functionality of Murray to the system/method Arnoldin, Munir and Murray in order to manage workflow within a interactive system (Beresford, ¶0009).

Claims 7, 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0179351 to Arnoldin et al. (“Arnoldin”) in view of U.S. Patent Application Publication No. 2014/0289646 to Munir (“Munir”) in further view of U.S. Patent Application Publication No. 2015/0339745 to Peter et al. (“Peter”).
As to claim 7, Arnoldin discloses:
an interactive operation method, comprising steps of: 
delivering or receiving an interactive operation request (¶0027 – Arnoldin teaches use of an URL The unique identifier forms part of the URL address of the collaboration session. For example, the URL [DOMAIN]/default.cshtml?c=270 which identifies a collaboration session that has an identifier 270. Session data may be stored on the cloud server 90 and may be associated with the session identified by the session identifier during HTTP requests from any of the client devices 60 that have joined the session.); and 
allowing a first user and a second user to perform an interactive operation according to the interactive operation request (Abstract, ¶0009, ¶0028 – Arnoldin teaches that once participant has joined a collaboration session (i.e., according to the instruction code), a 2-D workspace or canvas is provided within the collaboration application for use by participants (i.e., interactive operation)), 
wherein the interactive operation request contains a uniform resource identifier with an instruction code (¶0027 – Arnoldin teaches use of an URL The unique identifier forms part of the URL address of the collaboration session. For example, the URL [DOMAIN]/default.cshtml?c=270 which identifies a collaboration session that has an identifier 270. Session data may be stored on the cloud server 90 and may be associated with the session identified by the session identifier during HTTP requests from any of the client devices 60 that have joined the session.), a projectable space instance for modeling a workspace is acquired through the uniform resource identifier (¶0027 – Arnoldin teaches the client collaboration application (CCA) (i.e., browser), an address of an instance of the server collaboration application (SCA) (i.e., original tool) using an URL is entered into the web browser. This results in a collaborative session join request being sent to the cloud server (i.e., external information source) where it returns code, such as HTML5 code, to the client to launch CCA.), and 
wherein the interactive operation is performed by a unified tool in the projected workspace (Abstract, ¶0009, ¶0028 – Arnoldin teaches that once participant has joined a collaboration session (i.e., according to the instruction code), a 2-D workspace or canvas is provided within the collaboration application for use by participants (i.e., interactive operation));
	wherein the unified tool is produced by modeling, with one unified data model, an original tool from an external information source (¶0027 – Arnoldin teaches the client collaboration application (CCA) (i.e., browser), an address of an instance of the server collaboration application (SCA) (i.e., original tool) using an URL is entered into the web browser. This results in a collaborative session join request being sent to the cloud server (i.e., external information source) where it returns code, such as HTML5 code, to the client to launch CCA.  The code returned includes the canvas (i.e., unified tool) which uses (i.e., models) the code returned from the cloud server (i.e., external information source)), and
	wherein the unified tool is modeled by re-organizing attributes and an associated link of the original tool requested from the external information source (¶0027 – Arnoldin teaches use of an URL The unique identifier forms part of the URL address of the collaboration session. For example, the URL [DOMAIN]/default.cshtml?c=270 which identifies a collaboration session that has an identifier 270. Session data may be stored on the cloud server 90 and may be associated with the session identified by the session identifier during HTTP requests from any of the client devices 60 that have joined the session.  This denotes that the URL identifies a specific session using.  It is common to parse or use information within an URL such as a key-value pair (i.e., c=270 or attribute reorganization)).
at least one unified matter is allowed to be added to or removed from the projectable space instance (¶0037 – Arnoldin teaches being able to remove content)
	Munir discloses what Arnoldin does not expressly disclose.
Munir discloses:
	the at least one unified matter includes one unified tool (Fig. 6, Fig. 7, Fig. 8 – Munir shows usage of a URL to access a shared environment between users; Fig. 1 – Munir shows usage of interactive whiteboard, video conferencing, web conferencing and audio conferencing.)
	The suggestion/motivation and obviousness rejection are the same as in claim 1.
	Peter discloses what Arnoldin and Munir does not expressly disclose.
Peter discloses:
a projected workspace corresponding to the workspace is built after the projectable space instance is parsed, wherein when the instruction code is executed in the projected workspace, a task corresponding to the interactive operation is performed (Fig. 6, Fig. 7, Abstract, ¶0006-¶0009 - Peter teaches use of a URL to allow multiple people to join in multi-modal interactions as well as showing a URL that issued to access/create an interaction workspace for users and dynamically building a URL for virtual collaborations rooms which denotes the instance being built afterwards.).
Arnoldin, Munir and Peter are analogous arts because they are from the same field of endeavor with respect to collaboration environments
At the time of filing, it would be have obvious to a person of ordinary skill in the art to incorporate URL usage to create a interactive workspace as discussed in Peters with usage of an URL and shared workspace as discussed in Munir with a collaborative space and interactive operation as discussed in Arnoldin by adding the functionality of Peter to the system/method Arnoldin and Munir in order to allow different users instant communication access to one another (Peter, ¶0008).

As to claim 8, Arnoldin, Munir and Peter discloses:
interactive operation method according to claim 7, and
Peter discloses:
further comprising a step of building a workspace and configuring the workspace before the interactive operation request is performed; or 
when the instruction code is executed, at least one unified tool of the projected workspace performs the task; or 
the projected workspace is built after the projectable space instance is parsed; or 
at least one unified matter is allowed to be added to or removed from the projectable space instance; or 
the projectable space instance is an object, 
an extensible markup language document, or 
an instance which is instantiated with a structured language or a structured protocol.
(Abstract, ¶0006, ¶0007, ¶0009 – Peter teaches use of a URL to allow multiple people to join in multi-modal interactions.)
The suggestion/motivation and obviousness rejection is the same as in claim 7.

As to claim 16, Arnoldin, and Munir discloses:
method according to claim 13,
Peter discloses what Arnoldin, and Munir do not expressly disclose.
Peter discloses:
wherein when the instruction code is executed, at least one unified tool of the projected workspace performs a task corresponding to the interactive operation; or 
the projected workspace is built after the projectable space instance is parsed; or 
at least one unified matter is allowed to be added to or removed from the projectable space instance; or 
the projectable space instance is an object, 
an extensible markup language document, or 
an instance which is instantiated with a structured language or a structured protocol.
(Abstract, ¶0006, ¶0007, ¶0009 – Peter teaches use of a URL to allow multiple people to join in multi-modal interactions.)
The suggestion/motivation and obviousness rejection is the same as in claim 7.

As to claim 19, Arnoldin, and Munir discloses:
interactive operation system according to claim 18, and
Peter discloses what Arnoldin, and Munir do not expressly disclose.
Peter discloses:
wherein the interactive operation request is delivered from a transmitter machine of a first user of the plural users and received by the receiver machine of at least one second user of the plural users, wherein the instruction code contains at least one information about the first user and/or the transmitter machine; or 
when the instruction code is executed, at least one unified tool of the projected workspace performs a task corresponding to the interactive operation; or 
the projected workspace is built after the projectable space instance is parsed; or 
at least one unified matter is allowed to be added to or removed from the projectable space instance; or 
the projectable space instance is an object, 
an extensible markup language document, or 
an instance which is instantiated with a structured language or a structured protocol.
(Abstract, ¶0006, ¶0007, ¶0009 – Peter teaches use of a URL to allow multiple people to join in multi-modal interactions.)
The suggestion/motivation and obviousness rejection is the same as in claim 7.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0179351 to Arnoldin et al. (“Arnoldin”) in view of U.S. Patent Application Publication No. 2014/0289646 to Munir (“Munir”) in further view U.S. Patent Application Publication No. 2010/0030901 to Hallberg et al. (“Hallberg”).
As to claim 4, Arnoldin and Munir discloses:
interactive operation method according to claim 1, 
Hallberg discloses what Arnoldin and Munir do not expressly disclose.
Hallberg disloses:
wherein the interactive operation request is delivered from a transmitter machine of a first user of the plural users and received by a receiver machine of at least one second user of the plural users, wherein the instruction code contains at least one information about the first user and/or the transmitter machine (¶0072 – Hallberg shows using a host parameter-value in a querystring along with other parameters). 
Arnoldin, Munir and Hallberg are analogous arts because they are from the same field of endeavor with respect to interactive UIs.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate the parameter-value keys as discussed in Hallberg with usage of an URL and shared workspace as discussed in Munir with a collaborative space and interactive operation as discussed in Arnoldin by adding the functionality of Hallberg to the system/method of Arnoldin and Munir in order to demonstrate how parameters can be passed using a querystring and how the parameter-key can be used (Hallberg, ¶0072).

As to claim 5, Arnoldin, Munir and Hallberg discloses:
interactive operation method according to claim 4, and
Hallberg discloses:
wherein the interactive operation includes an audio conversation or a video conversation, and the at least one information contains at least one of a channel ID, a caller port and a caller ID (¶0072 – Hallberg shows using a host parameter-value in a querystring along with other parameters.  In this instance, the terms Channel ID, caller port and caller ID are only labels.  Any parameter-value pair would meet the teachings of this limitation.). 
The suggestion/motivation and obviousness rejection is the same as in claim 4.

As to claim 14, Arnoldin and Munir discloses:
interactive operation method according to claim 13, 
Hallberg discloses what Arnoldin and Munir do not expressly disclose.
Hallberg discloses:
wherein the interactive operation request is delivered from a transmitter machine of a first user of the plural users and received by the receiver machine of at least one second user of the plural users, wherein the instruction code contains at least one information about the first user and/or the transmitter machine (¶0072 – Hallberg shows using a host parameter-value in a querystring along with other parameters). 
The suggestion/motivation and obviousness rejection is the same as in claim 4.

As to claim 15, Arnoldin, Munir and Hallberg discloses:
interactive operation method according to claim 14, and
Hallberg discloses:
wherein the interactive operation includes an audio conversation or a video conversation, and the at least one information contains at least one of a channel ID, a caller port and a caller ID (¶0072 – Hallberg shows using a host parameter-value in a querystring along with other parameters.  In this instance, the terms Channel ID, caller port and caller ID are only labels.  Any parameter-value pair would meet the teachings of this limitation.). 
The suggestion/motivation and obviousness rejection is the same as in claim 4.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0179351 to Arnoldin et al. (“Arnoldin”) in view of U.S. Patent Application Publication No. 2014/0289646 to Munir (“Munir”) in further view of U.S. Patent Application Publication No. 2015/0339745 to Peter et al. (“Peter”) in further view U.S. Patent Application Publication No. 2010/0030901 to Hallberg et al. (“Hallberg”).
As to claim 9, Arnoldin, Munir and Peter discloses:
interactive operation method according to claim 7, and
Hallberg discloses what Arnoldin, Munir and Peter do not expressly discloses:
Hallberg discloses:
wherein the interactive operation request is delivered from a transmitter machine of the first user and received by a receiver machine of the second user, wherein the instruction code contains at least one information about the first user and/or the transmitter machine (¶0072 – Hallberg shows using a host parameter-value in a querystring along with other parameters).
Arnoldin, Munir, Peter and Hallberg are analogous arts because they are from the same field of endeavor with respect to collaboration environments
At the time of filing, it would be have obvious to a person of ordinary skill in the art to incorporate the parameter-value keys as discussed in Hallberg with usage of an URL to send data and be used to create interactive UTs for a plurality of users as discussed in Peter with usage of an URL and shared workspace as discussed in Munir with a collaborative space and interactive operation as discussed in Arnoldin by adding the functionality of Hallberg to the system/method Arnoldin, Munir and Peter in order to demonstrate how parameters can be passed using a querystring and how the parameter-key can be used (Hallberg, ¶0072).

As to claim 10, Arnoldin, Munir, Peter and Hallberg discloses:
interactive operation method according to claim 9, and
Hallberg discloses:
wherein the interactive operation includes an audio conversation or a video conversation, and the at least one information contains at least one of a channel ID, a caller port and a caller ID (¶0072 – Hallberg shows using a host parameter-value in a querystring along with other parameters.  In this instance, the terms Channel ID, caller port and caller ID are only labels.  Any parameter-value pair would meet the teachings of this limitation.).
The suggestion/motivation and obviousness rejection is the same as in claim 9.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,134,963 B1 to Lai et al
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445